905 F.2d 1537
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re Michael Everett COX, Petitioner.
No. 90-8520.
United States Court of Appeals, Sixth Circuit.
June 22, 1990.

Before MILBURN and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
The petitioner seeks a writ of mandamus directing the Magistrate to enter his report and recommendation in the petitioner's habeas corpus action pending therein.  In response, the district court has submitted a copy of its docket sheet.


2
The habeas corpus action was filed in February, 1989.  Following rulings upon initial motions, the action was referred to the Magistrate on July 26, 1989.  Since that time, the Magistrate apparently has had difficulty in obtaining the state court records necessary for proper review of the action.  On April 27, 1990, the Magistrate, in response to a motion to dismiss the action and pursuant to Rule 7, Rules Governing Section 2254 Cases, ordered the record expanded to include affidavits as to the unavailability of certain portions of the state court records and the relationship of such unavailability to the delay in the petitioner's filing of this action.


3
The remedy of mandamus is a drastic one, to be invoked only in extraordinary situations where the petitioner can show a clear and indisputable right to the relief sought.   Will v. Calvert Fire Insurance Co., 437 U.S. 655, 661-62 (1978);  Kerr v. United States District Court, 426 U.S. 394, 402-03 (1976).  Although this Court cannot condone lengthy and unnecessary delays in the review of habeas corpus actions, we conclude, under the apparent circumstances of this case, that the district court is now taking steps to ensure full and fair review of the petitioner's claims.


4
It therefore is ORDERED that the petition for a writ of mandamus is denied.